Per Curiam.

Respondent was admitted to practice in the First Judicial Department on November 30, 1953.
On November 8, 1973, he was found guilty after trial in the United States District Court for the Southern District of New York of the crime of conspiracy to unlawfully transport narcotics (heroin) into the United States (US Code, tit 21, §§ 173 and 174). On January 15, 1974, respondent was sentenced to a five-year prison term. His conviction was affirmed on appeal to the United States Court of Appeals, Second Circuit (503 F2d 710), and an application for a writ of certiorari has been denied by the United States Supreme Court (420 US 963). He is presently incarcerated under that sentence.
A Referee was designated for the purpose of determining whether respondent was guilty of professional misconduct in *340violation of subdivision 2 of section 90 of the Judiciary Law. At the hearing respondent admitted that he had no quarrel with the jury’s finding of guilty, but attempted collaterally to attack the conviction with irrelevant issues and circumstances.
The Referee’s finding that defendant was guilty of professional misconduct was completely supported by the evidence.
It should be noted that on two previous occasions respondent was admonished, and on another occasion was suspended for six months by this court for professional misconduct (Matter of Quinones, 35 AD2d 44).
The report of the Referee is confirmed and the respondent should be disbarred.
Murphy, J.P., Birns, Silverman, Capozzoli and Lane, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York, effective April 29, 1976.